Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/30/20 has been entered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the mobile device ID".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the claim should depend from dependent claim 10, which is consistent with similarly situated claims 5 and 17.

Allowable Subject Matter
Claims 3-6, 9-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,     7-8, and     13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20170063968 A1) in view of Song (US 20150334554 A1) and Mishra (US 11004128 B1).

Regarding claims 1, 7, and 13, Kitchen discloses a computer-implementable method for managing a environment [Abstract], comprising:
providing an Internet of Things (IoT) hub [fig. 26 no. 253], the IoT hub coordinating communication between a mobile device (IP Device [fig. 26, 30 no. 957, par. 0393, 0445 where one of ordinary skill in the art would recognize these could be mobile]) system (LAN Network [fig. 26 no. 250]);
communicating between the mobile device and the system via a secure internal network of the manufacturing environment (iHub Security Router/Touchscreen using secure network [fig. 26 no. 253, fig. 30 no. 957, par. 0445]);
of an application on the IoT hub [par. 0416]; and,
Although Kitchen discloses IoT devices communicating across secure networks, as discussed above, Kitchen does not explicitly disclose maintaining a master version; and, updating a mobile version of an application on the mobile device using the master version of the application maintained on the IoT hub. However, these concepts are well known as disclosed by Song.
In the same field of endeavor, Song discloses:
maintaining a master version [par. 0167]; and,
updating a mobile version of an application on the mobile device using the master version of the application maintained on the IoT hub [par. 0130, 136].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitchen with Song. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of managing the device application [Song 0136].
Although Kitchen discloses IoT devices communicating across secure networks, as discussed above, Kitchen does not explicitly disclose managing a manufacturing environment, comprising: a product fabrication system; the product fabrication system. However, these concepts are well known as disclosed by Mishra.
In the same field of endeavor, Mishra discloses:
managing a manufacturing environment [Abstract], comprising:
a product fabrication system [Abstract];
the product fabrication system [Abstract].

Regarding  claims 7 and 13, Kitchen discloses a system (Including Servers [fig. 32]) comprising: a processor (Including Servers [fig. 32, inherent]); a data bus (Including Servers [fig. 32, inherent]) coupled to the processor; and a non-transitory, computer-readable storage medium (Including Servers [fig. 32, inherent]) embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Including Servers [fig. 32, inherent]).

Regarding claims 2, 8, and 14, Kitchen, Song, and Mishra discloses everything claimed, as applied above.
Kitchen, Song, and Mishra further disclose wherein:
the updating the mobile version of the application [Song fig. 1] is via the secure internal network [Kitchen fig. 30] of the manufacturing environment [Mishra fig. 2A].

Regarding claim 19, Kitchen, Song, and Mishra discloses everything claimed, as applied above.
Kitchen further discloses wherein:
the computer executable instructions are deployable to a client system from a server system at a remote location [fig. 30].

Regarding claim 20, Kitchen, Song, and Mishra discloses everything claimed, as applied above.
Mishra further discloses wherein:
the computer executable instructions are provided by a service provider to a user on an on-demand basis [fig. 1C].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419